[Cite as State v. Grissom, 2019-Ohio-3687.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                       MIAMI COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 2019-CA-4
                                                    :
 v.                                                 :   Trial Court Case No. 2018-CR-258
                                                    :
 EVAN GRISSOM                                       :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                         Rendered on the 13th day of September, 2019.

                                               ...........

PAUL M. WATKINS, Atty. Reg. No. 0090868, Assistant Prosecuting Attorney, Miami
County Prosecutor’s Office, 201 West Main Street, Troy, Ohio 45373
      Attorney for Plaintiff-Appellee

MICHAEL RIEMAN, Atty. Reg. No. 0088297, 210 West Main Street, Troy, Ohio 45373
     Attorney for Defendant-Appellant

                                              .............

DONOVAN, J.
                                                                                        -2-


      {¶ 1} Defendant-appellant Evan M. Grissom purports to appeal his conviction for

one count of pandering sexually oriented matter, in violation of R.C. 2907.322(A)(1), a

felony of the second degree. Grissom filed a timely notice of appeal with this Court on

March 4, 2019.

      {¶ 2} On July 20, 2018, Grissom was indicted for the following offenses: Count I:

possession of a weapon on school property, in violation of R.C. 2923.122(A); Counts II

and III: illegal use of a minor in nudity oriented material or performance, in violation of

R.C. 2907.323(A)(1); Count IV: pandering sexually oriented matter, in violation of R.C.

2907.322(A)(1); Count V: menacing by stalking, in violation of R.C. 2903.211(A)(1); and

Count VI: telecommunication harassment, in violation of R.C. 2917.21(A)(1).         At his

arraignment on July 27, 2018, Grissom pled not guilty to the charged offenses and was

released from custody on his own recognizance.

      {¶ 3} On August 6, 2018, Grissom filed a motion to suppress evidence seized by

the police pursuant to a search warrant issued regarding the contents of his cellphone.

A hearing was held on said motion on October 25, 2018, wherein the parties stipulated to

the admission of the probable cause affidavit which formed the basis of the search warrant

at issue.   The parties submitted supplemental briefs on October 26, 2018.             On

November 1, 2018, the trial court issued a decision overruling Grissom’s motion to

suppress.

      {¶ 4} On December 12, 2018, Grissom pled guilty to Count I: possession of a

weapon on school property. Grissom also pled no contest to amended Counts II and III:

attempted illegal use of a minor in nudity oriented material or performance. In exchange

for Grissom’s guilty and no contest pleas, the State agreed to dismiss remaining Counts
                                                                                        -3-


IV, V, and VI.   On December 19, 2018, the trial court journalized Grissom’s plea

agreement, found him guilty, and ordered a presentence investigation. On February 6,

2019, the trial court sentenced Grissom to nine months in prison on each of Counts I, II,

and III, to be served concurrently, for an aggregate sentence of nine months. Grissom

was also designated a Tier II sex offender.

      {¶ 5} It is from this judgment that Grissom now appeals.

      {¶ 6} Grissom’s sole assignment of error is as follows:

      THE TRIAL COURT ERRED IN FAILING TO SUPPRESS ALL EVIDENCE

      OBTAINED FROM A SEARCH WARRANT ISSUED TO CONDUCT A

      SEARCH OF THE DEFENDANT’S PHONE BASED UPON AN AFFIDAVIT

      DATED MAY 5, 2018. * * *

      {¶ 7} Initially we note that, in his brief, Grissom asserts that he is only appealing

“his conviction related to Pandering Sexually Oriented Matter contrary to O.R.C.

2907.322(A)(1) based upon the information gained through the search warrant.”

However, as previously stated, Count IV (pandering sexually oriented matter), Count V

(menacing by stalking, and Count VI (telecommunication harassment) were dismissed as

part of the plea agreement between Grissom and the State.

      {¶ 8} The record clearly establishes that in exchange for dismissal of the

aforementioned counts, Grissom pled guilty to Count I (possession of a weapon on school

property); he also pled no contest to amended Counts II and III (attempted illegal use of

a minor in nudity oriented material or performance).

      {¶ 9} Simply put, Grissom was not convicted of pandering sexually oriented matter.

The fact that Grissom’s argument on appeal is limited to a dismissed count of pandering
                                                                                      -4-


sexually oriented matter renders his argument moot. Thus, we need not address the

merits of his argument. In light of the foregoing, Grissom’s sole assignment of error is

overruled, and the judgment of trial court is affirmed.

                                      .............



FROELICH, J. and HALL, J., concur.



Copies sent to:

Paul M. Watkins
Michael Rieman
Hon. Jeannine N. Pratt